Citation Nr: 0843180	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the rating reduction for service-connected 
radical prostatectomy, secondary to prostate carcinoma, from 
100 percent to 40 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In September 2007, 
the Board remanded this matter to the RO for a Board hearing.

In January 2006, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  In March 2007 and 
October 2008, the veteran failed to appear for his scheduled 
Board hearings.  His hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The proper procedures for a rating reduction were 
followed.  

3.  There is no evidence of any local recurrence, metastasis, 
or renal dysfunction related to the veteran's prostate 
cancer. 

4.  The veteran's service-connected radical prostatectomy, 
secondary to prostate carcinoma, is presently manifested by 
urinary frequency, but no evidence of the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day. 





CONCLUSION OF LAW

The criteria for a rating reduction for service-connected 
radical prostatectomy, secondary to prostate carcinoma, from 
100 percent to 40 percent have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in October 2004 and January 2005.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claim, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in October 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was not provided to the appellant in 
connection with this appeal, but was provided in 
correspondence related to a similar claim dated in February 
2007.  However, on these facts, such omission is harmless.  
Because the Board's decision herein denies the claim for 
restoration of a higher rating, no other disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the requirements of Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

Notwithstanding, this appeal arises from disagreement with 
the RO's proposal and decision to reduce the disability 
rating of one of his service-connected disabilities.  
Moreover, the record demonstrates that the veteran has 
supplied pertinent medical evidence and written and oral lay 
statements, including evidence demonstrating the impact of 
his service connected disability on his daily life and 
employment.  Thus, the Board considers that he has had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Accordingly, there is no prejudice.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

Increased Rating Claim

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b (2008)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2008)
Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20
38 C.F.R. § 4.115a (2008)

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a (2008)
  
Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  38 
C.F.R. § 3.105(e) (2008).

In this case, a September 2003 rating decision awarded 
service connection for prostate cancer, effective September 
3, 2003.  A 100 percent rating was awarded.  The rating 
decision also notified the veteran that the 100 percent 
rating was not considered permanent and that it was subject 
to the results of a VA examination six months following 
completion of treatment for his prostate cancer.

On VA examination in March 2004, the veteran reported that he 
voided 10 to 15 times, or every hour and a half, during the 
day and about three times, or every three hours, during the 
night.  He complained of a weak urine stream and some 
incontinence of urine at first, but not currently.  He was 
not wearing a pad at that time.  He reported some impotence 
after the September 2003 radical prostatectomy.  Because of 
frequent urination he had a hard time getting out in public 
and doing anything.  He had not worked since the operation, 
but was not working regularly before the operation either.  A 
current urinary tract infection was suspected.  The diagnosis 
was radical prostatectomy secondary to prostate carcinoma.  
The report noted no signs of recurrence of the prostate 
cancer, evidence of urinary tract infection, and frequency of 
urine during the day and night partly due to the current 
urinary tract infection but also related to his radical 
prostatectomy.  Incontinence was pretty much resolved.  The 
examiner also found that the veteran was totally impotent.

VA outpatient treatment records dated in April 2004 noted 
successful treatment of an urinary tract infection.

In an October 2004 rating action, the veteran was notified of 
the proposed reduction for radical prostatectomy, secondary 
to prostate carcinoma, from 100 percent to 40 percent.  No 
evidence was received from the veteran and in a December 2004 
rating decision the rating was reduced to 40 percent, 
effective from March 1, 2005.  

In his April 2005 Substantive Appeal form, the veteran 
asserted that he was incontinent of urine and bowels a lot of 
the time and that he had a walking disability with his 
rheumatoid arthritis.

An April 2005 VA annual physical examination showed a normal 
genitourinary exam and normal sphincter tone.

During his January 2006 RO hearing, the veteran testified 
that he voided 5 to 7 times during the day and 1 to 2 times a 
night, that he had very little problem with leakage, and that 
he soiled his pants at least once or twice a week.  He also 
testified that he was no longer treated for his prostate 
cancer.  (Transcript, at pp. 2-5).

In a signed statement received in April 2006, the veteran 
said that after the completion of his prostate cancer 
treatments he still had a problem soiling himself and that he 
had to wear adult pull-ons and had to have some kind of 
disposable pads for his bed.  He claimed to have a hard time 
taking care of his hygiene, in part because of arthritis 
pain.

July 2006 and August 2006 VA medical records revealed that 
the veteran was treated for a urinary tract infection after 
his transfer from a private hospital (where he had been 
treated for unrelated complaints), that the veteran was not 
incontinent of urine or stool, and that he had no problems 
with urination.

A January 2007 VA medical record noted that the veteran was 
negative for neoplastic lesions and that no prostate nodule 
was found after he underwent a colonoscopy.

The veteran underwent another VA examination in March 2007.  
He reported that he voided six times during the day, every 
three hours, and three times during the night, every three 
hours.  He did not have any problems starting urination or 
with a weak stream.  Occasionally he was incontinent of urine 
and needed to be near a restroom so that his urine did not 
leak badly.  It also was noted that no pad or material was 
needed.  He was impotent.  His last treatment for prostate 
cancer was three years before and malignancies were in full 
remission.  His prostate cancer had not spread to other 
sites.  The examiner diagnosed radical prostatectomy 
secondary to prostate carcinoma, impotency, and erectile 
dysfunction.  

VA inpatient and outpatient medical records dated to 
September 2007 have been reviewed.  None of these records 
show findings of constant albuminuria, definite decrease in 
kidney function, hypertension at least 40 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, as would 
support a finding of 60 percent under 38 C.F.R. § 4.115a 
(renal dysfunction); and it is not shown that the veteran 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, as 
would support a finding of 60 percent under 38 C.F.R. 
§ 4.115a (voiding dysfunction).

Based upon the evidence of record, the Board finds the proper 
procedures for a rating reduction under Diagnostic Code 7528 
were followed.  The Board also finds that there is no 
evidence of any local recurrence, metastasis, or renal 
dysfunction related to this disorder.  While there is 
evidence that the veteran has urinary problems, there is no 
evidence the disorder requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  The veteran is presently receiving 
the maximum schedular rating for urinary frequency.  
Therefore, the rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent was proper.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

The rating reduction for service-connected radical 
prostatectomy, secondary to prostate carcinoma, from 100 
percent to 40 percent was proper; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


